Roderick Courtney v. City of Waco, et al















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-079-CV

     RODERICK COURTNEY,
                                                                         Appellant
     v.

     CITY OF WACO AND WACO
     INDEPENDENT SCHOOL DISTRICT,
                                                                         Appellees
 

From the 170th District Court
McLennan County, Texas
Trial Court # 96-3305-4
                                                                                                                
                                                                                                         
O P I N I O N
                                                                                                                

      After Roderick Courtney filed a notice of appeal, he notified this court that he had filed
bankruptcy which operated to stay this cause.  We were then notified that on June 15, 2001, the
bankruptcy proceeding was dismissed.
      We notified the parties by letter in January that the Rules of Appellate Procedure require a
party seeking to reinstate an appeal stayed by bankruptcy proceedings to file a motion requesting
reinstatement.  See Tex. R. App. P. 8.3(a).  No action was taken to reinstate the appeal.
      In October, we notified the parties by letter that unless we received a motion to reinstate
within 10 days of the date of the letter, the appeal would be reinstated on our own motion and
dismissed for want of prosecution.  See Tex. R. App. P. 42.3(b).  Ten days have passed, and no
motion or other response has been received.
      Therefore, we reinstate this appeal, and because no action has been taken in this cause since
March of 2001, we dismiss this appeal for want of prosecution.
 
                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed 
Opinion delivered and filed November 27, 2002
Publish
[CV06]